Per Curiam.
Petitioner has filed petition for writ of mandate asking that respondent judge be mandated to hear and determine a petition for writ of error coram nobis.
As the relief sought relates to a proceeding in an inferior court, it is necessary that certified copies of all pleadings, orders and entries pertaining to the subject matter be set out in the petition or be made exhibits thereto. Rule 2-35 of the Supreme Court.
In view of petitioner’s failure to comply with this rule, the petition is denied.
Note.—Reported in 150 N. E. 2d 572.